In a condemnation proceeding, Megamat Laundromat, *723Inc., Habin’s Corp., and Sunny Produce & Grocery Corp. appeal (1) from an order of the Supreme Court, Westchester County (Rosato, J.), entered May 14, 2003, and (2), by permission, from so much of an order of the same court entered June 10, 2003 as, sua sponte, appointed a private attorney to serve as referee of the condemnees’ trade fixture claims, at a fee of $1000 per day, to be shared equally by the parties. Application by Megamat Laundromat, Inc., Habin’s Corp., and Sunny Produce & Grocery Corp. to withdraw the appeal from the order entered May 14, 2003.
Ordered that the application is granted, and the appeal from the order entered May 14, 2003, is dismissed as withdrawn; and it is further,
Ordered that the order entered June 10, 2003, is reversed insofar as appealed from, on the law, and the appointment is vacated (see Matter of Accessocraft Prods. Corp. v City of New Rochelle, 7 AD3d 703 [2004] [decided herewith]; and it is further,
Ordered that one bill of costs is awarded to the respondent. Altman, J.P., S. Miller, Luciano and Crane, JJ., concur.